PER CURIAM.
Appellant contends that the trial court erred in its decree dissolving the marriage of the parties resulting in him not receiving a just distribution of their marital property. He contends that ten acres that was awarded to him was considered as marital property and affected the distribution.
Our concern is whether the trial court reached a correct result and if so, we should affirm even if the judgment is based on an incorrect theory. In re Marriage of Daniel, 639 S.W.2d 650 (Mo.App.1982). The ten acres was awarded to appellant and even if it was not marital property, the trial court made a just disposition of the undisputed marital property under the circumstances required to be considered by § 452.-330, RSMo 1978.
We have reviewed the record and have determined that the judgment is supported by substantial evidence and is not against the weight of the evidence. An opinion would have no precedential value and we affirm in compliance with Rule 84.16(b).
judgment is affirmed,
All concur.